Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
El poder inherente que tiene el Estado de defender y preservar el sistema democrático de gobierno bajo el cual vivimos es innegable. A esos fines nuestra Asamblea Legisla-tiva ha considerado conveniente, en relación con el sistema de instrucción pública, requerir que todo extranjero que aspire a educar a nuestros niños y a nuestra juventud —sobre los cuales recaerá en el mañana la obligación de defender este sistema de gobierno— haya previamente demostrado que cree en, y comparte, los principios democráticos de nuestro pueblo, adquiriendo la ciudadanía americana.
A este Tribunal no le corresponde juzgar la sabiduría o conveniencia de una ley aprobada por la Asamblea Legisla-tiva de Puerto Rico; ello es de la competencia exclusiva del legislador. Sí le corresponde a este Foro juzgar y determinar la validez o constitucionalidad de las leyes. Al así hacerlo, sin embargo, debe limitarse a determinar esa validez a la luz de las disposiciones pertinentes tanto de la Constitución federal como de la nuestra, de la jurisprudencia interpretativa de las mismas y de los “criterios de análisis constitucional” según *511éstos han sido definidos y aplicados tanto por el Tribunal Supremo de Estados Unidos como por este Tribunal.
Ha sido precisamente en reconocimiento de ese poder le-gítimo del Estado de defender y preservar su sistema demo-crático de gobierno que el Tribunal Supremo de Estados Unidos ha sostenido, a la luz de las disposiciones pertinentes de la Constitución federal, la aplicabilidad del “escrutinio mínimo o de nexo racional” al evaluar la constitucionalidad de leyes que excluyen a extranjeros de ciertas posiciones pú-blicas —que denominan como de “función política”— tales como policías, oficiales probatorios, jurados y maestros.
Ello no obstante, una mayoría de los integrantes del Tribunal en el día de hoy inexplicablemente evalúa la disposi-ción estatutaria en controversia bajo el “criterio del escruti-nio estricto”, erróneamente sosteniendo que no es de aplica-ción en el presente caso la llamada “excepción de función política”. Como consecuencia de ello, se declara inconstitu-cional el requisito de ciudadanía americana requerido por la Ley Núm. 94 de 21 de junio de 1955 (18 L.P.R.A. sec. 264(1)).
Nuestro disenso en el presente caso no necesariamente significa que entendamos que la política pública adoptada por el Estado Libre Asociado de Puerto Rico en la referida Ley Núm. 94 —de exigir la ciudadanía americana como con-dición para ejercer el magisterio en las escuelas públicas del país— sea una acertada, sabia o deseable. Al igual que la inmensa mayoría de los puertorriqueños somos de la opinión, en nuestro carácter personal, que las personas provenientes de países hermanos deben tener derecho, luego de arribar a nuestras playas, a trabajar honradamente en nuestra tierra y a ganarse el sustento de ellos y de su familia en la profesión u oficio que deseen y estén capacitados para desempeñar.
Disentimos llana y sencillamente por cuanto, en el des-cargo responsable de nuestra función judicial, no tenemos duda alguna de que la correcta interpretación de la jurispru-dencia aplicable sobre la materia en controversia hace man-*512datoria la conclusión de que el Estado tiene la facultad cons-titucional para exigir el requisito de la ciudadanía americana en relación con el desempeño del cargo de maestro en el sis-tema de instrucción pública de nuestro país.
y — I
La Constitución del Estado Libre Asociado de Puerto Rico dispone, en su Art. II, Sec. 1, L.P.R.A., Tomo 1, ed. 1982, pág. 257, que:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos prin-cipios de esencial igualdad humana. (Énfasis suplido.)
Si bien de una lectura de la citada disposición de la Cons-titución podría derivarse la impresión de que la misma pro-híbe de manera expresa el discrimen por razón de extranje-ría —a base de que el concepto “nacimiento” incluye o con-templa el mismo— ello no es así.
De los diálogos acaecidos durante la discusión de la antes mencionada disposición constitucional durante la Asamblea Constituyente surge claramente que la palabra “nacimiento” “se dirige exclusivamente a establecer la igualdad de los hijos en la vida civil”. (Énfasis suplido.) 2 Diario de Sesiones de la Convención Constituyente 1374 (1952). “Se propon[ía] eliminar el estigma jurídico en contra de los hijos habidos fuera de[l] matrimonio”. Informe de la Comisión de Carta de la Convención Constituyente de Puerto Rico, 4 Diario de Se-siones de la Convención Constituyente 2560, 2562 (1951).
Más aún, surge de estos diálogos que existía la preocupa-ción entre algunos miembros de la Asamblea Constituyente de que fuera a interpretarse la palabra “nacimiento” como incluyendo las personas nacidas fuera de Puerto Rico o fuera de Estados Unidos. Se temía que dicha interpretación tu-*513viera el efecto de hacer la referida disposición constitucional incompatible con legislación federal y que la misma se enten-diera limitativa del poder del Estado para distinguir entre ciudadanos y no ciudadanos al conceder algunos privilegios.
A estos efectos expresó el delegado señor García Mén-dez:
... La palabra [“nacimiento”] habla por sí misma y es de una extensión tal que incluye o puede incluir, incluye o incluir, repito, hasta las personas nacidas fuera de Puerto Rico o fuera del territorio continental de Estados Unidos de América y si esa interpretación, que es muy posible, surgiera en-tonces, estaríamos redactando una carta de derechos conten-tiva de una disposición absolutamente incompatible con una enorme cantidad de legislación federal . . . que establec[e] diferenciaciones sustanciales entre los ciudadanos ameri-canos y los ciudadanos extranjeros. (Énfasis suplido.) Diario de Sesiones, supra, Vol. 2, pág. 1375.
Y señaló el señor González Blanes:
Pero no creo yo que el Estado debe ser coartado en establecer cierta distinción a favor de sus ciudadanos y en contra de per-sonas nacidas fuera de Puerto Rico. Porque lo vemos de conti-nuo tanto en la legislación federal como aun en la legislación insular, que cabe establecer ciertos privilegios a favor de las personas nacidas en Puerto Rico y en contra de personas na-cidas en otros sitios. Diario de Sesiones, supra, Vol. 2, pág. 1384.
De manera que no sólo no se concibió el discrimen por razón de extranjería como uno de los expresamente pros-critos por el Art. II, Sec. 1 de nuestra Constitución, ante, sino que no fue la intención de la Asamblea Constituyente privar al Estado de su facultad de establecer cierta distin-ción a favor de sus ciudadanos y en contra de personas na-cidas fuera de Puerto Rico.
*514HH hH
Conforme doctrina establecida desde el año de 1886 por el Tribunal Supremo de Estados Unidos, los extranjeros son “personas” para fines de la Enmienda Decimocuarta de la Constitución de Estados Unidos. En consecuencia, éstos es-tán protegidos por la “cláusula de igual protección de las leyes” de la Constitución federal. Véase, a esos efectos, Yick Wo v. Hopkins, 118 U.S. 356 (1886). No fue hasta 1971, sin embargo, que el Tribunal Supremo federal —en Graham v. Richardson, 403 U.S. 365 (1971)— resolvió que las “clasifica-ciones” basadas en extranjería son “inherentemente sospe-chosas” y, como tales, sujetas a un riguroso análisis judicial o “escrutinio estricto”.(1) Es de notar que, siendo aplicables a Puerto Rico los derechos protegidos por las cláusulas del de-bido proceso de ley e igual protección de las leyes de la Cons-titución federal, los pronunciamientos del Tribunal Supremo de Estados Unidos en esta área del Derecho son obligatorios para este Tribunal. Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 668-669 (1974), Examining Board v. Flores de Otero, 426 U.S. 572, 599-601 (1976); Posadas de Puerto Rico Assoc. v. Tourism Co., 478 U.S. 328 (1986).
Lo anteriormente expresado, sin embargo, no significa que en todo caso en que se cuestione la constitucionalidad de una ley por razón de que la misma alegadamente discrimina por razón de extranjería los tribunales estemos obligados a aplicar el criterio del “estricto escrutinio judicial”. Ello es así por cuanto, con posterioridad al citado caso de Graham v. Richardson, ante, el Tribunal Supremo federal, en reconoci-miento del legítimo interés de los estados en reservar para los ciudadanos aquellas posiciones públicas relacionadas con el proceso de autogobierno, estableció una excepción *515—conocida como “excepción de la función política”— a la norma general de estricta revisión judicial de clasificaciones basadas en extranjería.
Conforme dicha jurisprudencia, cuando un estatuto ex-cluya a los extranjeros de una posición pública que conlleva el ejercicio de una función gubernamental importante o que tiene un impacto sustancial sobre miembros de la comuni-dad, se sostendrá su constitucionalidad si existe una rela-ción racional entre el interés del Estado y la clasificación. Esto es, se aplicará el “criterio mínimo o de nexo racionar al evaluar su constitucionalidad. Véanse: Sugarman v. Dougall, 413 U.S. 634 (1972); Perkins v. Smith, 426 U.S. 913 (1976); Foley v. Connelie, 435 U.S. 291 (1978); Ambach v. Norwich, 441 U.S. 68 (1979); Cabell v. Chavez-Salido, 454 U.S. 432 (1982); Bernal v. Fainter, 467 U.S. 216 (1984).
Un análisis de las antes mencionadas decisiones del Tribunal Supremo federal demuestra que mediante las mismas dicho Foro sostuvo la constitucionalidad de diversos esta-tutos aprobados por diferentes estados de la Unión Americana en que se exigía la ciudadanía americana como requisito para poder desempeñar ciertos y determinados cargos públi-cos, a saber: policías estatales (Foley v. Connelie, ante); jurados (Perkins v. Smith, ante); maestros (Ambach v. Norwich, ante), y ayudante de oficial probatorio (Cabell v. Chavez-Salido, ante). Véanse, en general: 2 Treatise on Constitutional Law: Substance and Procedure Sec. 18.12 (1986); L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, Sec. 16-23.
Ill
Procede que analicemos brevemente dichas decisiones: En Sugarman v. Dougall, ante, el Tribunal Supremo federal, aplicando el criterio de “estricto escrutinio”, declaró incons-titucional una ley del estado de Nueva York que establecía que solamente los ciudadanos americanos serían elegibles *516para ocupar cualquier posición en el servicio por oposición estatal.(2) El estado alegó que la exclusión de los extranjeros respondía a su interés de emplear sólo aquellas personas que tuvieran completa lealtad hacia el Gobierno. El Tribunal en-tendió que, a la luz de dicho interés, la prohibición era de-masiado abarcadora, ya que se extendía a muchas posi-ciones para cuyo efectivo desempeño la ciudadanía o lealtad era irrelevante.
Al así resolver, sin embargo, el Tribunal Supremo federal hizo claro que no estaba resolviendo que un estado no puede requerir la ciudadanía americana para ocupar ciertas posiciones “adecuadamente definidas”, pues si el re-quisito de ciudadanía guarda un “nexo racional” con las exigencias particulares de un cargo, el Estado podría váli-damente requerir el mismo. Manifestó el Tribunal:
Aunque resolvemos que la See. 53 es inconstitucional, no sostenemos que, a base de una determinación particular, a un extranjero no se le pueda negar empleo en o no pueda ser despedido del servicio público, aun a base del hecho de que éste no es ciudadano, si la negativa a reclutarlo o el despido descansan sobre un interés legitimo del Estado tocante a ciertos requisitos de un puesto en particular o a las caracte-rísticas que debe tener el empleado. Lo único que sostenemos es que una prohibición categórica a que se empleen extran-jeros en cargos que tienen muy poca o ninguna relación con los intereses legítimos del Estado, no puede tolerarse un es-crutinio bajo la Decimocuarta Enmienda. *517Tampoco sostenemos que para cierta clase de puestos ade-cuadamente definidos un Estado no pueda requerir la ciuda-danía como requisito para el mismo. Tal y como “los padres de la Constitución pretendían que los Estados retuvieran para sí, según lo dispuesto por la Enmienda Décima, el poder de regular las elecciones”, . . . “[c\ada Estado tiene el poder de establecer los requisitos que deberán satisfacer sus funciona-rios y la manera en que éstos han de ser seleccionados”. . . . Este es un poder inherente del Estado en la medida en que éste tiene la obligación, antes mencionada, “de preservar la concepción básica de una comunidad política”. ... Y este po-der y esta responsabilidad del Estado aplica no sólo a los re-quisitos de los electores, sino también a aquellas personas que ocupan puestos electivos o puestos importantes no electivos en las Ramas Ejecutiva, Legislativa y Judicial, ya que los fun-cionarios que participan directamente en la formulación, eje-cución y revisión de una amplia política pública realizan fun-ciones que van a la médula de un gobierno representativo. Allí, según las palabras del Juez Lumbard, en su opinión con-currente, es “donde la ciudadanía guarda cierta relación ra-cional con las exigencias especiales de un puesto en particular”. 339 F. Supp., pág. 911.
... El escrutinio que utilizaremos no será tan severo cuando lidiemos con situaciones y materias que firmemente descansen dentro de las prerrogativas constitucionales de un Estado .... Esto no es más que un reconocimiento del poder histórico de un Estado de excluir extranjeros de participar en sus instituciones políticas democráticas ... y del reconoci-miento de la responsabilidad constitucional de un Estado para el establecimiento y operación de su propio sistema de go-bierno y para el establecimiento de las cualificaeiones de una clase apropiadamente designada de servidores públicos”. (Traducción nuestra y énfasis suplido.) Sugarman v. Dougall, ante, págs. 646-648.
Posteriormente, en Perkins v. Smith, ante, el Tribunal Supremo federal —al confirmar, sin opinión, una decisión del Tribunal de Distrito federal de Maryland en la que se sostuvo la constitucionalidad de una ley estatal que requería *518la ciudadanía americana para servir como jurado— resolvió que un estado puede válidamente requerir la ciudadanía como condición para servir en esa capacidad.
La excepción a la norma de “estricto escrutinio judicial” de clasificaciones basadas en extranjería apuntada en Sugarman v. Dougall, ante, se concretó en Foley v. Connelie, ante. En el mismo, el Tribunal Supremo federal aplicó el “criterio mínimo o de nexo racional” y sostuvo la constitucionalidad de una ley que exigía que todo miembro de la Policía estatal fuese ciudadano americano. Señaló el Tribunal, entre otras cosas, que es “inapropiado el que se requiera que toda exclu-sión estatutaria de extranjeros sobrepase la alta valla del criterio del ‘escrutinio estricto’, por cuanto el así requerirlo eliminaría toda distinción entre los ciudadanos y los extran-jeros, depreciándose de esa manera los valores históricos de la ciudadanía americana” (Foley v. Connelie, ante, pág. 295), y que a los fines de resolver si debía aplicarse el escrutinio estricto o de nexo racional era necesario “examinar cada posición en cuestión para determinar si la misma envuelve el ejercicio de discreción en la toma de decisiones o la ejecu-ción de política pública que afecte sustancialmente a los miembros de la comunidad”. íd., pág. 296. De ser así, el escrutinio a aplicarse sería el de nexo racional.
Observó entonces el Tribunal que la Policía desempeña una de las funciones básicas del Gobierno —está encargada de la prevención y detención del crimen, la aprehensión de criminales, investigación de conducta sospechosa y tiene el poder de arrestar— y que, al llevar a cabo estas funciones, ejerce un alto grado de discreción cuyo abuso o mal uso puede tener un serio impacto en las personas. Por ende, re-solvió que el estado podía excluir a los extranjeros del ejerci-cio de estas funciones, pues es razonable presumir que los ciudadanos están más familiarizados e identificados con los valores norteamericanos.

*519
¿Desempeñan los maestros de escuela pública una fun-ción gubernamental de tal importancia que deba aplicár-seles la aludida excepción defunción política?

Dicha interrogante fue contestada en la afirmativa por el Tribunal Supremo federal en el caso de Ambach v. Norwich, ante. En esta ocasión se impugnó la constitucionalidad de una ley del estado de Nueva York que disponía que sola-mente los ciudadanos americanos y aquellos extranjeros que hubieren declarado su intención de adquirir la ciudadanía americana podían enseñar en las escuelas públicas.(3)
El Tribunal consideró el rol del maestro en la sociedad y la importancia de la educación pública; observó que la educa-ción es hoy día una de las funciones más importantes del Gobierno; que son los maestros quienes preparan a los jó-venes para que puedan participar como ciudadanos respon-*520sables en la vida política del país y son los que les inculcan los valores sociales y morales prevalecientes en el sistema de-mocrático norteamericano. En consecuencia concluyó que éstos desempeñan una función gubernamental significativa y aplicando el “criterio mínimo o de nexo racional” sostuvo la constitucionalidad de la ley allí en controversia.
En Cabell v. Chavez-Salido, ante, se extendió la “excep-ción de función política” a los oficiales probatorios porque éstos al tener el poder de arrestar, de recomendar la conce-sión o revocación de la probatoria, así como la responsabili-dad de supervisar al probando, llevan a cabo una importante función gubernamental al igual que los policías envueltos en el caso de Foley v. Connelie, ante. Se sostuvo por tanto, bajo el criterio mínimo, la constitucionalidad de la ley que exigía la ciudadanía americana para poder ocupar el cargo de oficial probatorio.(4)
Finalmente, tenemos que en Bernal v. Fainter, ante —caso en que el Tribunal Supremo federal declaró inconsti-tucional el requisito de ciudadanía americana en relación con el desempeño del cargo de notario público— dicho Tribunal, al exponer “el por qué o razón de ser” de lo resuelto en el citado caso de Ambach v. Norwick, ante, expresó, a la pág. 220, que:
... In Ambach v. Norwick, 441 U.S. 68 (1979), we held that a State may bar aliens who have not declared their intent to become citizens from teaching in the public schools because teachers, like police, possess a high degree of responsibility and discretion in the fulfillment of a basic governmental obli*521gation. They have direct, day-to-day contact with students, exercise unsupervised discretion over them, act as role models, and influence their students about the government and the political process .... (Énfasis suplido.)
Un análisis de las decisiones antes mencionadas nos lleva a la conclusión de que la “razón de ser” de la llamada “excep-ción de función política” reside en que, conforme el Tribunal Supremo de Estados Unidos, los estados de la Unión Americana tienen el derecho a establecer su “propia forma de go-bierno”. Concomitante con ese derecho, los estados pueden decidir quiénes participan en ese gobierno; esto es, pueden válidamente disponer o requerir, mediante estatuto al efecto, que únicamente aquellos que son ciudadanos podrán desem-peñar los cargos públicos que conllevan un alto grado de discreción y responsabilidad y el descargo de una impor-tante función u obligación gubernamental. Ante una situa-ción de esta naturaleza el criterio apropiado a utilizarse por los tribunales al evaluar la constitucionalidad de dichos esta-tutos, lo es el criterio deferencial del “escrutinio mínimo”. Ese ha sido el razonamiento rector a través de todas las decisiones emitidas al respecto por el Tribunal Supremo federal.
En la opinión mayoritaria que se emite en el presente caso, se trata de evadir la aplicación de lo antes reseñado, apuntándose que el estatuto del estado de Nueva York en-vuelto en Ambach v. Norwick, ante —a diferencia del esta-tuto en controversia en el caso ante nuestra consideración— no contenía una prohibición absoluta, pues permitía que se expidiera un certificado de maestro a aquellos extranjeros que declarasen su intención de hacerse ciudadanos' ameri-canos cuando fueren elegibles para ello.
Debemos señalar que si bien existe esa diferencia entre los dos (2) estatutos, lo que consideró fundamental el Tribunal Supremo federal en Ambach v. Norwick, ante, al deter-minar si debía o no aplicar la excepción de función política y, *522por ende, el criterio de nexo racional, lo fue la naturaleza de la función que desempeña el maestro en la sociedad nortea-mericana. Como hemos visto, así lo entendió y expresó el propio Tribunal Supremo federal cinco (5) años más tarde en Bernal v. Fainter, ante.
La mejor prueba de ello, sin embargo, lo constituye el hecho de que en las restantes situaciones —en los casos de jurados, policías estatales, oficiales probatorios— los esta-tutos allí en controversia no contenían la disposición a la que hace referencia la opinión mayoritaria, y, aún así, dichos es-tatutos fueron declarados constitucionalmente válidos por el Tribunal Supremo federal, por cuanto dicho Tribunal en-tendió que el desempeño de dichos cargos públicos conlle-vaba un alto grado de discreción y responsabilidad y el des-cargo de una importante función u obligación gubernamen-tal, por lo que los estados podían válidamente exigir que fueran ciudadanos americanos los que desempeñaran los mismos.
> y — i
En Puerto Rico, al igual que en la jurisdicción norteame-ricana, la educación es una de las más importantes funciones del Gobierno. El reconocimiento expreso en nuestra Consti-tución, del derecho de toda persona a una educación, así como el mandato para el establecimiento de un sistema de instrucción pública donde la enseñanza es gratuita y la asis-tencia a la escuela obligatoria, demuestran la importancia que tiene la educación para nuestra sociedad.(5)
*523Nuestro sistema de educación tiene por objetivo no sólo impartir unos conocimientos al estudiante, sino fomentar “la práctica consciente y el aprecio del sistema democrático”, así como promover los valores culturales del pueblo puertorri-queño.(6) “La escuela es la institución social que contribuye al mejoramiento progresivo de la sociedad y a la conserva-ción y enriquecimiento de aquellas normas de vida que la sociedad sanciona . . . .”(7)
Es la escuela la que prepara a los niños y jóvenes para la vida democrática y para que puedan participar como ciuda-danos responsables en los asuntos políticos de nuestro pueblo. Dentro de este sistema el maestro ocupa un rol esencial. “. . . [AJtiende al desarrollo integral del individuo para que adquiera un concepto adecuado del mundo natural, de la or-ganización social y del orden axiológico en que ha de desen-*524volverse”.(8) Es la perdona encargada de instrumentar los objetivos más amplios del sistema de educación y tiene por ende la responsabilidad de transmitir nuestros valores so-ciales y morales a los estudiantes.
*523“La escuela tiene que promover en nuestros estudiantes los valores éticos fundamentales de nuestra sociedad, la reverencia por la vida, la responsabilidad individual, la disciplina, la lealtad y la honestidad, el valor del trabajo, la ética cristiana, la convivencia y la tolerancia. En fin, la escuela debe estimular la re-flexión profunda sobre los valores, individuales y colectivos, determinantes de la vida del puertorriqueño.”
*524El maestro mantiene contacto directo día tras día con el estudiante y es la figura de autoridad más próxima a éste después de los padres. Es por ello que mediante su compor-tamiento y expresiones tiene la capacidad de influir de ma-nera significativa sobre las actitudes y forma de pensar de sus estudiantes.
Aun cuando el maestro debe ceñirse a enseñar las asigna-turas prescritas en el programa de estudios,(9) tiene necesa-riamente amplia discreción en cuanto a la forma de presen-tar el material, lo cual le permite transmitir sus ideas y cre-encias a los alumnos. En relación con la influencia que tiene un maestro sobre sus estudiantes, expresó el Tribunal Supremo federal en Ambach v. Norwick, ante, págs. 78-79:
Within the public school system, teachers play a critical part in developing students’ attitude toward government and understanding of the role of citizens in our society. Alone among employees of the system, teachers are in direct, day-to-day contact with students both in the classrooms and in the other varied activities of a modern school. In shaping the students’ experience to achieve educational goals, teachers by necessity have wide discretion over the way the course material is communicated to students. They are responsible for presenting and explaining the subject matter in a way that is both comprehensible and inspiring. No amount of standardization of teaching materials or lesson plans can eliminate the *525personal qualities a teacher brings to bear in achieving these goals. Further, a teacher serves as a role model for his students, exerting a subtle but important influence over their perceptions and values. Thus, through both the presentation of course materials and the example he sets, a teacher has an opportunity to influence the attitudes of students toward government, the political process, and a citizen’s social responsibilities. This influence is crucial to the continued good health of a democracy. (Énfasis suplido.)
No habiendo nuestra Constitución proscrito expresa-mente el discrimen por razón de extranjería, nada impide que apliquemos el criterio deferencial del “nexo racional” en este caso, siguiendo la jurisprudencia establecida a esos efectos por el Tribunal Supremo federal. De hecho, su apli-cación es lo más acorde con la intención de la Convención Constituyente de no privar al Estado de su facultad de “esta-blecer cierta distinción a favor de sus ciudadanos y en contra de personas nacidas fuera de Puerto Rico”. Diario de Sesiones, ante, Vol. 2, pág. 1384.
Si en alguna situación se justifica distinguir entre ciu-dadanos y no ciudadanos es en relación con las personas que van a desempeñar la delicada función de educar a nues-tros niños y jóvenes para participar en la vida democrática de nuestro pueblo. Atendida la naturaleza de la función del maestro en nuestra sociedad resulta claramente aplicable en este caso la “excepción de función política” y, por ende, debemos evaluar la constitucionalidad del requisito de ciuda-danía que establece la Ley Núm. 94, ante, para enseñar en las escuelas públicas bajo el criterio deferencial de “nexo ra-cional”, y no el “escrutinio estricto” que aplica la mayoría del Tribunal.
V
Réstanos determinar si existe un nexo racional entre el requisito de ciudadanía y el interés legítimo del Estado en *526asegurarse que las personas que ejerzan el magisterio en las escuelas públicas estén identificadas con nuestros valores y los principios de nuestro sistema democrático.
La ciudadanía es un estado y relación continua con una sociedad; significa algo más importante que la mera presen-cia física o residencia en un país.(10) Implica una adhesión a nuestros valores y un compromiso solemne con los postu-lados de nuestro sistema constitucional democrático. De ahí que pueda esperarse que los ciudadanos, a diferencia de los extranjeros que mantienen un vínculo de fidelidad con su país de origen, estén plenamente identificados con los va-lores fundamentales de nuestra sociedad y familiarizados con nuestras instituciones sociales y políticas.
El procedimiento de naturalización al cual deben some-terse los extranjeros que deseen adquirir la ciudadanía no es un “mero ritual” sin significado alguno. Mediante el mismo los extranjeros demuestran no sólo un entendimiento bá-sico de nuestras instituciones, sistema de gobierno e histo-ria, sino más importante aún, su adhesión a los principios constitucionales y valores imperantes en nuestro sistema político. (11)
*527Es evidente, por tanto, que existe un “nexo racional” en-tre el requisito de ciudadanía americana y el interés del Go-bierno de Puerto Rico en que las personas que enseñen en las escuelas públicas estén identificadas con los valores y principios democráticos fundamentales de nuestra sociedad.
Por otro lado no creemos, a la luz del interés del Estado, que sea demasiado oneroso requerir que las personas que interesen enseñar en las escuelas públicas hayan previa-mente demostrado su lealtad a los principios de nuestra so-ciedad adoptando la ciudadanía americana. No hay otros me-canismos adecuados para determinar si la persona está com-prometida con los valores de la sociedad puertorriqueña. Contrario al conocimiento de un lenguaje o materia, la fideli-dad a los valores y principios de nuestro sistema no es susceptible de ser medida por un examen.(12)
El hecho de que se exija la ciudadanía americana para enseñar en las escuelas públicas y no se requiera para ejer-cer el magisterio en las escuelas privadas no desvirtúa la po-sición del Estado. El requisito de ciudadanía sólo se puede exigir a los maestros de escuela pública porque éstos actúan como un instrumento del Estado. Esa es la razón de ser de la llamada “excepción de función política”.
*528El “trato desigual” se justifica, además, porque el estu-diante de escuela privada, a diferencia del de escuela pública, puede escoger libremente la escuela a la cual desea asistir. Los padres del primero, quienes por lo general son personas de recursos, pueden darse el lujo de cambiar a ese estudiante a otra escuela privada donde los miembros de la facultad de la misma sean más de su agrado. El estudiante de escuela' pública, por el contrario, está obligado a asistir a la escuela que quede en su “zona de residencia”, conforme la reglamen-tación del Departamento de Instrucción Pública. C13) Siendo el Estado el que determina la escuela pública a la cual deberá asistir el estudiante, tiene éste la obligación de proveer unas garantías aún mayores de que los maestros en dichas es-cuelas pueden comunicar adecuadamente nuestros valores democráticos.
*529<1 I — i
En resumen, la decisión que hoy emite una mayoría de los integrantes del Tribunal- constituye una intromisión indebida por parte de la Rama Judicial con el poder y función del Es-tado de velar por, y garantizar, el bienestar general de nues-tro país y el de sus ciudadanos, amantes de la democracia, que en el mismo conviven. La misma no sólo es errónea en derecho sino que innecesariamente pone en peligro el futuro de nuestro sistema democrático de gobierno.
Es por ello que disentimos.

(1) Como es sabido, para que una ley satisfactoriamente resista este escruti-nio, la misma debe adelantar un “interés estatal apremiante” por conducto de los medios menos restrictivos posibles. Bernal v. Fainter, 467 U.S. 216, 219 (1984).


(2) La See. 53(1) de la Ley del Servicio Civil de Nueva York en cuestión leía:
‘“Except as herein otherwise provided, no person shall be eligible for appointment for any position in the competitive class unless he is a citizen of the United States.’” (Énfasis suplido.) Sugarman v. Dougall, 413 U.S. 634, 635 (1973).
Conforme a la Sec. 44, el “servicio competitivo” incluía:
“... all positions for which it is practicable to determine merit and fitness by a competitive examination”. Sugarman v. Dougall, ante, pág. 639.
Caían bajo dicha categoría tanto posiciones clericales como posiciones que conllevaban la formulación de política pública. Así por ejemplo incluía: mecanó-grafos, conserjes, empleados de oficina, etc.


(3) La disposición en cuestión leía:
‘“No person shall be employed or authorized to teach in the public schools of the state who is:.,. 3. Not a citizen. The provisions of this subdivision shall not apply, however, to an alien teacher now or hereafter employed, provided such teacher shall make due application to become a citizen and thereafter within the time prescribed by law shall become a citizen.. ,.’ N.Y. Educ. Law Sec. 3001(3) (McKinney 1970).” Ambach v. Norwich, 441 U.S. 68, 70 n. 1 (1979).
Otra disposición proveía para la expedición de certificados provisionales:
“Citizenship. A teacher who is not a citizen of the United States or who has not declared intention of becoming a citizen may be issued a provisional certificate providing such teacher has the appropiate educational qualifications as defined in the regulations and (1) possesses skills or competencies not readily available among teachers holding citizenship, or (2) is unable to declare intention of becoming a citizen for valid statutory reasons. Ambach v. Norwich, ante, pág. 70 n. 2.
De estas disposiciones se desprende que solamente se excluía de la posición de maestro a aquellos extranjeros, que siendo elegibles para adquirir la ciudada-nía americana rehusaban hacerlo. Como dato curioso debemos señalar que esa es la situación de la aquí apelada Minerva De Paz Lisk. Del récord surge que ésta, a pesar de ser elegible para obtener la ciudadanía americana por cumplir con el período de residencia establecido por el Congreso no hizo gestión alguna dirigida a obtenerla. La demandante es residente legal en Puerto Rico desde 1978. Véase Opinión mayoritaria, pág. 475.
La Sec. 1427 del Immigration and, Nationality Act, 8 U.S.C. sec. 1401 et seq., requiere un período mínimo de cinco (5) años de residencia en Estados Unidos para poder adquirir la ciudadanía mediante proceso de naturalización.


(4) Es de notar que la ley en cuestión requería que todos aquellos empleados considerados peace officers fueran ciudadanos americanos. Los oficiales probato-rios caían bajo dicha categoría, pero así también más de setenta posiciones públicas. Así, por ejemplo, estaban comprendidas en dicha categoría las personas que trabajan recolectando el peaje en las carreteras, los sepultureros, guardias forestales, inspectores de mobiliario, agentes de hipódromo, patólogos forenses, alguaciles, guardias de caza y pesca, mensajeros de la oficina del Tesoro Estatal e inspectores de la Junta de Examinadores Dentales.


(5) El Art. II, See. 5 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 271, dispone:
“Toda persona tiene derecho a una educación que propenda al pleno desa-rrollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales. Habrá un sistema de instrucción pública el cual será libre y enteramente no sedaño. La enseñanza será gratuita *523en la escuela primaria y secundaria y, hasta donde las facilidades del Estado lo permitan, se hará obligatoria para la escuela primaria. La asistencia obligato-ria a las escuelas primarias, hasta donde las facilidades del Estado lo permitan, según se dispone en la presente, no se interpretará como aplicable a aquellos que reciban instrucción primaria en escuelas establecidas bajo auspicios no guberna-mentales. No se utilizará propiedad ni fondos públicos para el sostenimiento de escuelas o instituciones educativas que no sean las del Estado. Nada de lo conte-nido en esta disposición impedirá que el Estado pueda prestar a cualquier niño servicios no educativos establecidos por ley para protección o bienestar de la niñez.” (Énfasis suplido.)


(6) Informe Final de la Comisión sobre Reforma Educativa establecida para cumplir con el mandato de la Ley Núm. 17 de agosto de 1974, según enmendada. Véase, además, Mensaje sobre el Estado del País del Honorable Gobernador de Puerto Rico Rafael Hernández Colón de 9 de febrero de 1987, donde se señala lo siguiente, en relación al sistema de educación pública:


(7) Informe de la División de Investigaciones Pedagógicas del Consejo Superior de Enseñanza a la Comisión de Instrucción de la Cámara de Representantes de Puerto Rico, 1961, pág. 4.


(8) id.


(9) 18 L.P.R.A. sec. 247 dispone:
“Los maestros darán instrucciones a los alumnos de las escuelas públicas en todas las asignaturas prescritas en el curso de estudios de acuerdo con los dis-tintos grados y con las disposiciones de las leyes escolares. Durante las horas dedicadas a la enseñanza pública no se enseñará ninguna asignatura que no esté autorizada en dicho curso de estudio.”


(10) Sugarman v. Dougall, ante, pág. 652, opinión disidente del Juez Rehnquist.


(11) Solamente son elegibles para ser naturalizados aquellos que satisfagan los siguientes requisitos:
(a) Hayan residido por lo menos cinco (5) años en Estados Unidos inmedia-tamente antes de radicar su petición de naturalización, posean buen carácter moral y lealtad hacia los principios de la Constitución de Estados Unidos.
(b) Demuestren su entendimiento del inglés.
(c) Demuestren un conocimiento y entendimiento básico de la historia, prin-cipios y forma de gobierno de Estados Unidos.
Véanse las Sees. 1423 y 1427 del Immigration and Nationality Act, ante.
En Perkins v. Smith, 370 F. Supp. 134, 141 (D.M. 1974), confirmado, sin opinión, por el Tribunal Supremo federal en 426 U.S. 913 (1976), se señala lo siguiente en la opinión concurrente del Juez Winter:
“Native-born citizens can be expected to be familiar with the social and political institutions of our society; with the society and political mores that affect *527how we react and interact with other citizens. Naturalized citizens have also demonstrated their willingness to adjust to our patterns of living and attitudes, and have demonstrated a basic understanding of our institutions, system of government, history, and traditions. It is not irrational to assume that aliens as a class are not familiar with how we as individuals treat others and how we expect ‘government’ to treat us.”


(12) En las págs. 489-490 de la opinión del Tribunal se señala que el Departa-mento de Instrucción Pública cuenta con suficientes mecanismos de supervisión y comprobación para asegurarse de que un candidato está en condiciones de comu-nicar los valores de esta sociedad sin tener que recurrir a una norma de preteri-ción automática. ¿Qué mecanismos son ésos? Se señala, además, que el Secretario de Instrucción Pública puede establecer normas adicionales de preparación aca-démica y profesionales. ¿Es que acaso de esa forma se puede comprobar que la persona está identificada con nuestros valores?


(13) 18 L.P.R.A. sec. 80 dispone, en lo pertinente:
“(c) Los niños de ocho (8) a catorce (14) años de edad se inscribirán en cual-quier escuela que estuviere situada a una distancia razonable de sus casas, y su asistencia a dicha escuela será obligatoria . . .”.
El Reglamento para las Escuelas Elementales y Secundarias del Sistema de Instrucción Pública de Puerto Rico dispone, en relación a la admisión de estu-diantes, lo siguiente:

“La admisión de estudiantes se hará por áreas de asistencia basadas en la zona de residencia del estudiante, la población a servirse por cada plantel y las facilidades físicas, de personal y de transportación existentes.

“Para las escuelas libres de música, vocacionales técnicas o de altas des-trezas, superiores de área y otras escuelas que sirvan a más de un distrito escolar, el área de asistencia será fijada por el director de la región educativa correspon-diente.
“Para las escuelas que sirvan un solo distrito escolar, o una parte de éste, dicha área de asistencia será fijada por el superintendente de escuelas.
“Cuando surjan situaciones de congestión o de escasez de matrícula en de-terminados planteles, por movimiento de población o por cambios en la zonifica-ción, el director regional o el superintendente de escuelas, según sea el caso, hará los ajustes necesarios en las áreas de asistencia previamente fijadas para resolver las mismas.
“Cualquier excepción a estas normas será considerada por sus méritos por el director regional o el superintendente de escuelas, según sea el caso.” (Énfasis suplido.)